DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	Terminal disclaimer filed on 8/20/2021 has been accepted and entered.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Lesavich on 8/19/2021.

The application has been amended as follows: 

1.  A method for automatically blocking robocalls, comprising: automatically creating from a robocall detection application on a first network device with one or more processors, a set of unique automated instructions to determine whether an incoming call is a robocall with an Artificial Intelligence (AI) application using one or more AI robocall knowledge based methods and a Big Data set, wherein the AI application automatically collects new data to add to the Big Data set to apply the one or more AI robocall knowledge based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of automated instructions including automatically detecting unique audio characteristic information from equipment used by organizations generating robocalls; 
receiving an incoming call on the  robocall detection application on the  first network device with the one or more processors connected to a communications network from a second network device with one or more processors, the incoming call including caller identification information;
determining automatically on the robocall detection application on the first network device if the caller identification information matches any caller identification stored in a list of outgoing call numbers collected for outgoing calls made on the first network device, and if so, allowing the robocall detection application to initiate ringing for the incoming call on the first network device, and if not, determining automatically on the robocall detection application on the first network device if the caller identification information matches any caller identification stored in a list of contact numbers on the first network device, and if so, allowing the robocall detection application to initiate ringing for the incoming call on the first network device, and if not, determining automatically on the robocall detection application on the first network device if the incoming call includes a voice call by:

 automatically determining with the Artificial Intelligence (AI) application on the first network device whether the incoming call is from a robocall device using the created set of unique automated instructions created from the one or more AI robocall knowledge based methods, the created set of unique automated instructions  including, analyzing the captured set of incoming call data to identify any foreground audio characteristics and any background audio characteristics from the incoming call generated by equipment, methods and techniques used by organizations generating robocalls; 
if the incoming call is a voice call and a robocall, (a) automatically designating the incoming call as a robocall via the robocall detection application on the first network device, and (b) automatically sending the incoming call from the robocall detection application to a voice mail application on the first network device without any audio, visual and mechanical indication on the first network device that an incoming call was automatically sent to voice mail, and adding from the robocall application on the first network device the collected set of call data and the caller identification information from the incoming call designated as a robocall to a Big Data set used by the AI application to further find new correlations and to spot new trends related to new automatic robocall generation, and  if the incoming call is a voice call and not a robocall, allowing the robocall detection application to initiate ringing for the incoming call on the first network  device.




18.  A method for automatically blocking robocalls, comprising:
automatically creating from a robocall detection application on a first network device with one or more processors a set of unique automated instructions to determine whether an incoming call is a robocall using one or more robocall based methods, wherein the robocall application automatically collects new data to apply the created one or more robocall based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of unique automated instructions including automatically detecting unique audio characteristic information from equipment used by organizations generating robocalls; receiving an incoming call on the  robocall detection application on the  first network device with the one or more processors connected to a communications network from a second network device with one or more processors, the incoming call including caller identification information; determining automatically on the robocall detection application on the first network device if the caller identification information matches any caller identification stored in a list of outgoing call numbers collected for outgoing calls made on the first network device, and if so, allowing the robocall detection application to initiate ringing for the incoming call on the first network device, and if not, determining automatically on the robocall detection application on the first on the robocall detection application on the first network device whether the call is from a robocall device using the created set of unique automated instructions created from the one or more robocall based methods, the one or more created set of unique automated instructions  including, analyzing the captured set of incoming call data to identify any foreground audio characteristics and any background audio characteristics from the incoming call generated by equipment, methods and techniques used by organizations generating robocalls; 
if the incoming call is a voice call and a robocall, (a) automatically designating the incoming call as a robocall via the robocall detection application on the first network device, and (b) automatically sending the incoming call from the robocall detection application to a voice mail application on the first network device without any audio, visual and mechanical indication on the first network device that an incoming call was automatically sent to voice mail, and adding from the robocall application on the first network device the collected set of call data and the caller identification information from the incoming call designated as a robocall to a database used by robocall application on the first network device to further find new correlations and to spot new trends related to 

automatically creating from a robocall detection application on a first network device with one or more processors, a set of unique automated instructions to determine whether an incoming call is a robocall with an Artificial Intelligence (AI) application using one or more AI robocall knowledge based methods and a Big Data set, wherein the AI application automatically collects new data to add to the Big Data set to apply the one or more AI robocall knowledge based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of automated instructions including automatically detecting unique audio characteristic information from equipment used by organizations generating robocalls;
receiving an incoming call on the  robocall detection application on the  first network device with the one or more processors connected to a communications network from a second network device with one or more processors, the incoming call including caller identification information;
determining automatically on the robocall detection application on the first network device if the caller identification information matches any caller identification stored in a list of outgoing call numbers collected for outgoing calls made on the first network device, and if so, allowing the robocall detection application to initiate ringing for the incoming call on the first network device, and if not, determining automatically on the robocall detection application on the first network device if the caller identification 
automatically capturing on the robocall detection application on the first network device a set of incoming call data from the incoming call; 
automatically determining with the Artificial Intelligence (AI) application on the first network device whether the incoming call is from a robocall device using the created set of unique automated instructions created from the one or more AI robocall knowledge based methods, the created set of unique automated instructions  including, analyzing the captured set of incoming call data to identify any foreground audio characteristics and any background audio characteristics from the incoming call generated by equipment, methods and techniques used by organizations generating robocalls; 
if the incoming call is a voice call and a robocall, (a) automatically designating the incoming call as a robocall via the robocall detection application on the first network device, and (b) automatically sending the incoming call from the robocall detection application to a voice mail application on the first network device without any audio, visual and mechanical indication on the first network device that an incoming call was automatically sent to voice mail, and adding from the robocall application on the first network device the collected set of call data and the caller identification information from 

20.  A system for automatically blocking recorded robocalls, comprising in combination:
a communications network;
two or more network devices each with one or more processors;
for automatically creating from a robocall detection application on a first network device with one or more processors, a set of unique automated instructions to determine whether an incoming call is a robocall with an Artificial Intelligence (AI) application using one or more AI robocall knowledge based methods and a Big Data set, wherein the AI application automatically collects new data to add to the Big Data set to apply the one or more AI robocall knowledge based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of automated instructions including automatically detecting unique audio characteristic information from equipment used by organizations generating robocalls;
for receiving an incoming call on the  robocall detection application on the  first network device with one or more processors connected to a communications network 
for determining automatically on the robocall detection application on the first network device if the caller identification information matches any caller identification stored in a list of outgoing call numbers collected for outgoing calls made on the first network device, and if so, 
for allowing the robocall detection application to initiate ringing for the incoming call on the first network device, and if not, for determining automatically on the robocall detection application on the first network device if the caller identification information matches any caller identification stored in a list of contact numbers on the first network device, and if so, for allowing the robocall detection application to initiate ringing for the incoming call on the first network device, and if not, for determining automatically on the robocall detection application on the first network device if the incoming call includes a voice call by: 
	 for automatically capturing on the robocall detection application on the first network device a set of incoming call data from the incoming call; 
      	for automatically determining with the Artificial Intelligence (AI) application on the first network device whether the incoming call is from a robocall device using the created set of unique automated instructions created from the one or more AI robocall knowledge based methods, the created set of unique automated instructions  including instructions, for analyzing the captured set of incoming call data to identify any foreground audio characteristics and any background audio characteristics from the 
	if the incoming call is a voice call and a robocall, (a) for automatically designating the incoming call as a robocall via the robocall detection application on the first network device, and (b) for automatically sending the incoming call from the robocall detection application to a voice mail application on the first network device without any audio, visual and mechanical indication on the first network device that an incoming call was automatically sent to voice mail, and for adding from the robocall application on the first network device the collected set of call data and the caller identification information from the incoming call designated as a robocall to a Big Data set used by the AI application to further find new correlations and to spot new trends related to new automatic robocall generation, and if the incoming call is a voice call and not a robocall, for allowing the robocall detection application to initiate ringing for the incoming call on the first network  device.








Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 18, 19, 20 in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest automatically creating from a robocall detection application on a first network device with one or more processors, a set of unique automated instructions to determine whether an incoming call is a robocall with an Artificial Intelligence (AI) application using one or more AI robocall knowledge based methods and a Big Data set, wherein the AI application automatically collects new data to add to the Big Data set to apply the one or more AI robocall knowledge based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of automated instructions including automatically detecting unique audio characteristic information from equipment used by organizations generating robocalls; receiving an incoming call on the robocall detection application on the first network device with the one or more processors connected to a communications network from a second network device with one or more processors, the incoming call including caller identification information; determining automatically on the robocall detection application on the first network device if the caller identification information matches any caller identification stored in a list of outgoing call numbers collected for outgoing calls made on the first network device, and if so, allowing the robocall detection application to initiate ringing for the incoming call on the first network device, and if not, determining 

Citation of Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

In view of (US 10,306,059), Bondareva discloses a system that involves receiving a call from a caller at a public safety access point. A context associated with the call is implemented with an artificial intelligence (AI) bot implemented by a processor. The call is placed on hold. A determination is made that the call is taken off from hold by the AI bot based on the context associated with the call. A recommendation is provided to a call taker that the call is taken off from the hold by the AI bot. The call off hold is taken when the recommendation is accepted. An indication that the recommendation is correct or incorrect, is provided based on when the recommendation is accepted, where the AI bot updates historical data based on the indication in order to actively learn from the accuracy of the recommendation. The system enables conveying information requiring skills that are beyond the caller's capabilities after the call is taken off hold. The AI bot can update historical data based on the indication in order to actively learn from the accuracy of the recommendation. The AI bot can summarize pertinent information and provide the pertinent information to 

In view of (US 2015/0288816), Kahn discloses a system having a telephony device e.g. cellular phone which is configured to receive an incoming call. The incoming call is provided with a calling line identity (CLI). The individual contacts are searched in an address book associated with the telephony device for a match to the CLI. A first phone action e.g. audible tone is activated, if the match is found. A second phone action e.g. silence is activated, if the search fails to find the match. The first phone action can be activated when wanted calls are found in the recipient's address book. The ring suppression can be automatically applied to receive calls, whenever the received call is not in the user's address book. The ringing can be automatically permitted, whenever the user adds new contact to the address book. The presentation and do not disturb (DND) functions can be facilitated on the user's phone, without requiring the user to configure individually each contact in the recipient's address book. Thus, notification and handling of unwanted calls can be facilitated as desired by the recipient without disturbing the recipient (see fig. 3, ¶ 0035, 0038-0044, 0047). 


In view of (US 9,060,057), Danis discloses a system that involves determining a source telephone number of a call from a caller identification (ID) by a called party authentication device, where the caller ID is not transmitted by an authentication server. The authentication server is used to determine authenticity of the source telephone 


In view of (US 2015/0046214), Jain discloses a system involves deriving characteristics of an end-user of an identified end-user computing device based on information about the identified end-user computing device. Lead characterization of the end-user of the identified end-user computing device is generated based on the characteristic of the end-user of the computing device and set of lead qualification rules by an information handling system, where the lead characterization indicates lead assessment of the end-user. The lead characterization of the end-user of the computing device is stored by the handling system. The system enables deriving characteristics of the end-user of the identified end-user computing device based on the information about the identified end-user computing device and the end-user of the identified end-user computing device. The system enables cooperating mobile application and the 


In view of (US 2014/0185786), Korn discloses a system screener having a warning message stored in a memory. The warning message includes a challenge question provided with a particular answer, where an incoming telephone call is terminated prior to ringing the callee if no answer challenges question from the caller, the incoming telephone call is terminated prior to ringing the callee if an answer is received from the caller that does not match the particular answer and the incoming telephone call is connected and rings to the callee if the answer is received from the caller that matches the particular answer. The caller on a whitelist is selected from a group consisting of emergency telephone and text number, school telephone and text number, physician or health professional telephone and text number, pharmacy telephone and text number, municipal or governmental telephone and text number, weather service telephone and text number and danger-related telephone and text number. The screener allows a phone user to implement warning for unwanted human i.e. live person caller, and a challenge or barrier for unwanted automated or robocalling 

In view of (US 9,860,376), Foss discloses a system for incoming calls from a second caller arrives at the home. The MCU compares the caller ID data for the second caller to the locally stored blacklist and finds a match. The device picks up the call, thereby preventing the other extensions within the home from ringing. The device selects a random number, in this case "52" and plays the following audio message to the second caller, "You have been identified as a potential robocaller. To verify that you are not a robocaller, please enter the number 52." The device then listens for DTMF tones corresponding to the caller having entered "52" on their handset. In this example, no numbers were successfully entered and the call is disconnected. In the final example case, an incoming call from a third caller arrives at the home. The MCU compares the caller ID data for the third caller to the locally stored blacklist and finds a match. The device picks up the call, thereby preventing the other extensions within the home from ringing. The device selects a random number, in this case "76" and plays the following audio message to the second caller, "You have been identified as a potential robocaller. To verify that you are not a robocaller, please enter the number 76." The device then listens for DTMF tones corresponding to the caller having entered "76" on their handset. Upon hearing the correct tones for the number "76", the device plays the following message, "thank you for your entry, please wait while your call is connected, (see ¶ col. 3, line 63-col. 4, line 21).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651